UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7017



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANTHONY CURTIS DOSWELL,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-93-483-HAR, CA-97-3161-AW)


Submitted:   October 8, 1998              Decided:   November 16, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Curtis Doswell, Appellant Pro Se. Andrew George Warrens
Norman, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Curtis Doswell seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal, although on the

alternative ground that Doswell’s motion was filed outside the one-

year limitations period imposed by § 2255.* Doswell’s motion for

appointment of counsel is denied. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




     *
       Doswell’s conviction became final in June 1995, and he did
not file his § 2255 motion until November 1997 -- more than one
year after the date the conviction became final and more than one
year after the effective date of the Antiterrorism and Effective
Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214.


                                2